Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 1 of 20 PageID #: 488




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

THE HARTFORD STEAM BOILER                             )
INSPECTION AND INSURANCE COMPANY,                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )      No. 4:20-cv-00117-SEB-DML
                                                      )
MICHAEL CAMPBELL,                                     )
KIAH JACOBS,                                          )
ONECIS INSURANCE COMPANY,                             )
                                                      )
                              Defendants.             )

     ORDER OVERRULING OBJECTIONS TO THE MAGISTRATE JUDGE'S
                           ORDERS

        This matter comes before the Court on Defendants' Objections, [Dkt. 42, 43], to

 the Magistrate Judge's October 1, 2020 Orders granting Plaintiff's Motion to Disqualify

 Defendants' Counsel, [Dkt. 39], and denying Defendants' Motion to Disqualify Plaintiff's

 Counsel, [Dkt. 40]. For the reasons detailed below, Defendants' Objections are

 overruled. 1




 1
   Also pending before the Court are Defendants' Motions for Leave to File Reply, [Dkt. 46, 47],
 in which Defendants assert that "they should be allowed to file [replies]," even though the
 Federal Rules of Civil Procedure do not expressly address whether a party objecting to a
 Magistrate Judge's orders is so entitled. Plaintiff does not oppose these requests; however, it has
 filed two Motions for Leave to File Surreply, [Dkt. 48, 49], claiming that Defendants' proposed
 reply briefs cite new evidence and craft new arguments. Plaintiff's requests are also without
 opposition. Because neither side opposes the other's requests, Defendants' Motions for Leave to
 File Reply and Plaintiff's Motions for Leave to File Surreply are granted. The proposed briefs
 are deemed filed on the dates they were submitted.
                                                  1
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 2 of 20 PageID #: 489




                                        Background

    I.      Hartford Insurance's Motion for Disqualification

         Plaintiff The Hartford Steam Boiler Inspection and Insurance Company ("Hartford

 Insurance") initiated this lawsuit against Michael Campbell, Kiah Jacobs, and OneCIS

 Insurance Company (collectively, "Defendants") on June 1, 2020, alleging that Defendants

 had committed various wrongs, including breach of contract and the misappropriation of

 trade secrets. Shortly after the complaint was filed, attorneys from the law firm of McGuire

 Woods LLP ("McGuire Woods") appeared on behalf of Defendants, despite the fact that

 this firm currently serves as outside counsel for Hartford Insurance. Indeed, McGuire

 Woods has served as outside counsel for Hartford Insurance for approximately ten years,

 providing to it legal advice and counsel on various labor and employment matters.

         Hartford Insurance promptly sought to disqualify McGuire Woods, arguing before

 the Magistrate Judge that a conflict of interest precluded McGuire Woods from

 representing Defendants in this litigation. Moreover, said Hartford Insurance, it had

 previously informed McGuire Woods that it was unwilling to waive this conflict.

 Specifically, on June 4, 2020, three days after Hartford Insurance filed its complaint,

 William Doyle, a partner with McGuire Woods, emailed Hartford Insurance's Deputy

 General Counsel Jean Cohn "with a request for a conflict waiver" so that McGuire Woods

 could represent Defendants in this matter. [Dkt. 20-1, Exh. A]. Acknowledging that such

 representation would create a conflict of interest, Mr. Doyle wrote: "Because that

 representation would be adverse to [Hartford Insurance], we could not undertake it unless

                                              2
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 3 of 20 PageID #: 490




 [Hartford Insurance] and [Defendant] OneCIS consent." [Id.]. Mr. Doyle thanked Hartford

 Insurance for considering the "waiver request." [Id.]

        One hour later, however, Mr. Doyle emailed again to explain that it was actually

 McGuire Woods's belief that the pending litigation was "unrelated" to the work that

 McGuire Woods performed on behalf of Hartford Insurance. Accordingly, Mr. Doyle

 informed Hartford Insurance that it would rely upon "an agreement for prospective

 consent" contained in a retainer agreement entered into between Hartford Insurance and

 McGuire Woods, which agreement Mr. Doyle apparently had not reviewed prior to his first

 email communication. [Id].

        The next morning, on June 5, 2020, Ms. Cohn responded to Mr. Doyle's message,

 notifying him that Hartford Insurance did not consent to waive the conflict on the grounds

 that it believed this matter is, in fact, "closely related" to the legal work performed by

 McGuire Woods for Hartford Insurance. [Id.] McGuire Woods did not respond. Instead,

 three of its attorneys entered appearances in this matter and, three weeks later, on June 26,

 2020, submitted a motion to dismiss Hartford Insurance's Complaint, alongside attorneys

 from the firm of Applegate Fifer Pulliam LLC.

        Following McGuire Woods's unresponsiveness, Hartford Insurance filed a motion

 for disqualification on July 24, 2020. Invoking Indiana Rule of Professional Conduct 1.7, 2

 Hartford Insurance asserted in this motion, which was referred to the Magistrate Judge for




 2
   Our Local Rule 83.5(e) provides that "[t]he Indiana Rules of Professional Conduct . . . govern
 the conduct of those practicing in the court."
                                                 3
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 4 of 20 PageID #: 491




 ruling, that McGuire Woods's concurrent conflict of interest precluded its representation

 of Defendants in the pending litigation before our court.

        Pursuant to Rule 1.7, a lawyer is prohibited from representing a client "if the

 representation involves a concurrent conflict of interest." A concurrent conflict exists

 when, as here, the representation of a client would be "directly adverse to another client."

 IND. R. PROF. CONDUCT 1.7(a)(1). A lawyer may represent a client notwithstanding the

 existence of a concurrent client only if the following criteria are satisfied:

        (1) the lawyer reasonably believes that the lawyer will be able to provide competent
            and diligent representation to each affected client;

        (2) the representation is not prohibited by law;

        (3) the representation does not involve the assertion of a claim by one client against
            another client represented by the lawyer in the same litigation or other
            proceeding before a tribunal; and

        (4) each affected client gives informed consent, confirmed in writing.

        IND. R. PROF. CONDUCT 1.7(b). Because it did not consent to the representation,

 Hartford Insurance sought the disqualification of McGuire Woods, regardless of whether

 this litigation is unrelated to other cases in which McGuire Woods provides legal services

 to Hartford Insurance.

        Defendants maintain that an "Engagement Agreement" entered into between

 McGuire Woods and Hartford Insurance includes a "prospective consent provision,"

  permitting McGuire Woods to represent Hartford Insurance's direct adversaries in future

 litigation so long as the litigation was unrelated to any legal work that McGuire Woods

 undertakes for Hartford Insurance. Specifically, this agreement provides:


                                                4
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 5 of 20 PageID #: 492




        McGuire Woods is a large multi-national law firm. Given the size of our firm and
        client base, it is possible that in the future we may be asked to represent other
        clients (meaning both existing clients and future clients) that may be direct
        competitors of yours or otherwise may have business interests that are contrary to
        your interests. Such other clients may seek to engage McGuire Woods in
        connection with an actual or potential transaction or pending or potential litigation
        in which client's interests are or potentially may become adverse to your interests
        or the interests of your subsidiaries and affiliates.

        Therefore, as a condition of our representation of you, you consent in advance to
        our representation of other clients with respect to any such matter described above,
        provided that the matter is unrelated to matters where we represent you.

        [Dkt. 25-1, Exh. A].

        According to Defendants, this prospective consent provision satisfies the informed

 consent requirement delineated in Rule 1.7(b), given that this rule permits clients, in certain

 circumstances, to waive future conflicts of interests. See IND. R. PROF. CONDUCT 1.7, cmt.

 22. Defendants further argued to the Magistrate Judge that even if she concluded that

 informed consent had not been given, she should not impose the "drastic remedy" of

 disqualification without weighing the lack of informed consent along with other factors—

 such as the relatedness of the issues and counsel's capacity to protect against the disclosure

 of   confidential   information—before      determining     whether    disqualification   was

 appropriate.

        In quick rejoinder, Hartford Insurance informed the Magistrate Judge that

 Defendants unfairly "cherry picked" portions of the Engagement Agreement's prospective

 consent provision by omitting any reference to following, final paragraph of this provision:

        McGuire Woods asks you to consent in advance to McGuire Woods accepting
        future matters for your adversaries where the matters are unrelated to the work we
        do for you and do not involve you as a party.


                                               5
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 6 of 20 PageID #: 493




        [Dkt. 25-1, Exh A, emphasis added].

        Thus, Hartford Insurance argued that it did not prospectively agree to waive the

 conflict in instances where, as here, McGuire Woods represents a party directly adverse to

 Hartford Insurance. Additionally, those cases cited by Defendants that involved courts

 weighing informed consent as merely one factor in the determination of disqualification

 did not involve instances of counsel attempting to represent the direct adversary of one its

 current clients.

         Following a careful review of the parties' respective positions, the Magistrate Judge

 granted Hartford Insurance's Motion to Disqualify. Rejecting McGuire Woods's contention

 that it could represent Hartford Insurance's direct adversary so long as the matters for which

 it represents Hartford Insurance are unrelated to those presented in this case, as well as

 declining the invitation to treat informed consent as one factor in her analysis rather than

 an element of it, the Magistrate Judge concluded: "[I]t makes no difference whether there

 is any relationship between the claims in this case and the firm's representation of Hartford

 Insurance. A law firm cannot appear for one client in litigation adverse to another client

 without the client's consent. Period. See Ind. R. Prof. Conduct 1.7." [Dkt. 39].

        The Magistrate Judge's conclusion relies on the plain language contained within the

 Engagement Agreement. She ruled that the prospective waiver provision contained therein

 is applicable only "when Hartford Insurance is not a party." [Dkt 39, at 2, (emphasis in

 original)]. The Magistrate Judge also denied Defendants' request that the Court overlook

 the conflict because Hartford Insurance, as argued by Defendants in their pending motion

 to dismiss, is not the proper party to this litigation. The Magistrate Judge explained:

                                               6
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 7 of 20 PageID #: 494




 "Hartford Insurance is the plaintiff and McGuire Woods cannot litigate against its own

 client, even if there were a motion challenging Hartford Insurance's standing." [Id.

 (emphasis in original)].

          On this basis, the Magistrate Judge granted Hartford Insurance's Motion to

 Disqualify McGuire Woods as counsel for Defendants.

    II.      Defendant OneCIS Insurance Company's Motion to Disqualify Greenberg
             Traurig as Hartford Insurance's Counsel

          If Hartford Insurance's Motion to Disqualify were to be granted, Defendant OneCIS

 Insurance Company ("OneCIS") contends that the Court should also disqualify attorneys

 from the law firm of Greenberg Traurig from representing Hartford Insurance for the same

 reason, that is, a concurrent conflict that precludes Greenberg Traurig's representation of

 Hartford Insurance in this litigation. Having granted Hartford Insurance's motion for

 disqualification, the Magistrate Judge addressed OneCIS's cross-motion.

          OneCIS belongs to the Bureau Veritas family of companies, of which Bureau

 Veritas S.A. serves as the ultimate parent company within this corporate structure. As

 OneCIS explained to the Magistrate Judge, Greenberg Traurig has served as outside

 counsel to Bureau Veritas's corporate family on various matters related to export control

 and international sanctions. Specifically, Kara Bombach, a shareholder in Greenberg

 Traurig's Washington, D.C. office, has served as outside counsel to Bureau Veritas for

 "several years," billing her services to Bureau Veritas S.A. On this basis of this legal

 relationship, OneCIS asserted that "Bureau Veritas, therefore, considers itself a current

 client of [Greenberg Traurig] based on its continuous, ongoing relationship with the


                                              7
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 8 of 20 PageID #: 495




 firm[.]" [Dkt. 24-1, at 8]. Because Greenberg Traurig currently serves as counsel to

 OneCIS's parent company, OneCIS maintains that Rule 1.7 mandates that Greenberg

 Traurig must be disqualified from representing Plaintiff in this matter.

        In response, Hartford Insurance adamantly denied that Greenberg Traurig has ever

 represented OneCIS, noting that Defendant's cross-motion contains no allegations that

 Greenberg Traurig ever actually rendered services specifically to OneCIS. Rather,

 Greenberg Traurig's relationship runs solely to OneCIS's parent company. Invoking

 comment 34 to Rule 1.7, Hartford Insurance insisted that a firm's representation of one

 corporation within a corporate family generally does not give rise to an assumption of an

 attorney-client relationship between the firm and affiliates or subsidiaries of the

 corporation.

        OneCIS argued, for the first time, in its Reply brief that Greenberg Traurig did, in

 fact, at one time in the past, provide advice and representation to OneCIS, though not "with

 respect to OneCIS specifically in several years[s]." [Dkt. 38, at 3 (emphasis in original)].

 OneCIS asserted that Greenberg Traurig provided legal services to OneCIS's immediate

 parent company, Bureau Veritas Holdings Inc., as well its ultimate parent company, Bureau

 Veritas S.A., and thus the Bureau Veritas corporate family considers Greenberg Traurig

 "its current legal counsel for export control counseling as it relates to all Bureau Veritas

 entities—including OneCIS[.]" [Id.]

        The Magistrate Judge agreed with Hartford Insurance that Rule 1.7 does not require

 disqualification under these circumstances. As clarified in comment 34 to this rule, absent

 certain circumstances not applicable here, "a lawyer who represents a corporation or other

                                              8
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 9 of 20 PageID #: 496




 organization does not, by virtue of that representation, necessarily represent any constituent

 or affiliated organization, such as a parent or subsidiary," and "is not barred from accepting

 representation adverse to an affiliate in an unrelated matter." OneCIS conceded to the

 Magistrate Judge that this case at bar does not relate to any work that Greenberg Traurig

 performs for members of the Bureau Veritas corporate family. Finding that there was no

 evidence that Greenberg Traurig ever represented OneCIS, nor was there any indication

 that confidential information acquired by Greenberg Traurig in the course of representing

 other Bureau Veritas entities would be compromised in this ligation, the Magistrate Judge

 denied OneCIS's Motion to Disqualify. [Dkt. 40].

         On October 15, 2020, Defendants filed their objections to the Magistrate Judge's

 Orders, which are now ripe for our review.

                                           Analysis

    I.      Standard of Review

         Rule 72(a) of the Federal Rules of Civil Procedure provides, in pertinent part, that

 the district court "must consider timely objections and modify or set aside any part of the

 [Magistrate Judge's] order that is clearly erroneous or is contrary to law." A finding is

 clearly erroneous when the reviewing court is "left with the definite and firm conviction

 that a mistake has been committed." Brown v. Plata, 563 U.S. 493, 513 (2011). This is

 an "extremely deferential standard." Elder Care Providers of Indiana, Inc. v. Home

 Instead, Inc., No. 1:14-CV-01894-SEB-MJD, 2017 WL 4250107, at *2 (S.D. Ind. Sept.

 26, 2017); see also Pinkston v. Madry, 440 F.3d 879, 888 (7th Cir. 2006).



                                               9
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 10 of 20 PageID #: 497




     I.      Defendants' Objections to the Magistrate Judge's Order Granting
             Disqualification of McGuire Woods

          Defendants have lodged several attacks on the Magistrate Judge's Order

  disqualifying McGuire Woods, each of which we review in turn below.

     A. The Magistrate Judge Did Not Misapply Rule 1.7, Nor Did She Err in Her
        Interpretation of the Engagement Agreement

          Defendants argue in their objection that the Magistrate Judge's application of Rule

  1.7 was contrary to law, particularly in light of the Engagement Agreement entered into

  between Hartford Insurance and McGuire Woods. Citing comment 18 to Rule 1.7,

  Defendants assert that "[i]nformed consent requires that each affected client be aware of

  the relevant circumstances and reasonably foreseeable ways that the conflict could have

  adverse effects on the interests of the client." With specific respect to retainer agreements

  providing for the waiver of future conflicts, "the effectiveness of such waivers is

  generally determined by the extent to which the client reasonably understands the

  material risks the waiver entails." IND. R. PROF. CONDUCT 1.7, cmt. 22. When, as was the

  case here, clients are represented by sophisticated legal counsel when they consent to

  future waiver provisions, such provisions are more likely to be upheld when they are

  challenged. According to Defendants, the Magistrate Judge committed clear error when

  she failed to "assess the foreseeability of the conflict at hand," in light of the relevant

  waiver language.

          This waiver language thus forms the crux of Defendants' objection, and

  Defendants insist that the Magistrate Judge "clearly erred by failing to harmonize" the

  provisions of the waiver as a whole, which together state as follows:

                                                10
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 11 of 20 PageID #: 498




         McGuire Woods is a large multi-national law firm. Given the size of our firm and
         client base, it is possible that in the future we may be asked to represent other
         clients (meaning both existing clients and future clients) that may be direct
         competitors of your or otherwise may have business interests that are contrary to
         your interests. Such other clients may seek to engage McGuire Woods in
         connection with an actual or potential transaction or pending or potential litigation
         in which client's interests are or potentially may become adverse to your interests
         or the interests of your subsidiaries and affiliates.

         Therefore, as a condition of our representation of you, you consent in advance to
         our representation of other clients with respect to any such matter described above,
         provided that the matter is unrelated to matters where we represent you. You may
         retain separate counsel to review the terms of this prospective consent, and of
         course you are free to retain other counsel for this matter.

         McGuire Woods asks you to consent in advance to McGuire Woods accepting
         future matters for your adversaries where the matters are unrelated to the work we
         do for you and do not involve you as a party.

         Defendants posit that, when read together, "it is clear that [Hartford Insurance]

  consented to [McGuire Woods's] representation of other clients in cases where the work

  is unrelated to that for which [McGuire Woods] is engaged to represent [Hartford

  Insurance], even if [Hartford Insurance] is a party to such litigation." [Dkt. 42, at 9

  (emphasis in original)]. Defendants insist that the waiver provision, read in full, "clearly

  inten[ded]" for Hartford Insurance to waive future conflicts such as this one, and, based

  on this apparently obvious intention, Hartford Insurance was reasonably informed that it

  was consenting to such a waiver. [Id. at 9]. Accordingly, argue Defendants, the

  "Magistrate Judge's selective interpretation" of the Employment Agreement is clearly

  contrary to law. [Id. at 10].

         McGuire Woods's interpretation of the contract is plainly wrong and legally

  untenable. While the first two paragraphs of the waiver provision indicate that the firm


                                               11
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 12 of 20 PageID #: 499




  may represent interests that are adverse to Hartford Insurance if the matters are unrelated,

  it in no way implies that McGuire Woods may represent a client that is directly adverse

  to Hartford Insurance in a case in which Hartford Insurance is a party. The Magistrate

  Judge correctly concluded that the final paragraph of this provision unequivocally limits

  its overall scope. McGuire Woods expressly agreed that it would not rely on the waiver to

  represent a client litigating directly against Hartford Insurance. McGuire Woods's

  contention that the final paragraph of this waiver merely "reiterates the scope of the

  advance waiver by specifying that [McGuire Woods] cannot be adverse to [Hartford

  Insurance] if both the following conditions are met: (1) the matters are related; and (2)

  [Hartford Insurance is an adverse party" is incorrect. [Dkt. 42, at 9]. To interpret the

  contract in this manner requires the insertion of terms that not only are not there, but

  would be glaringly inconsistent with those that are. The Magistrate Judge's interpretation

  of the waiver, with which we are in complete agreement, allows McGuire Woods to serve

  as counsel on certain unrelated matters where a conflict my arise—for example, if

  McGuire Woods is sought out by a competitor of Hartford Insurance or by an entity with

  opposing business interests to Hartford Insurance's—but excludes from the reach of the

  waiver any matters in which Hartford Insurance is or would be an opposing party.

         Defendants' objection is therefore overruled. The Magistrate Judge's

  interpretations of Rule 1.7 and the Engagement Agreement were not clearly erroneous;

  indeed, they were entirely sound, and we endorse them unequivocally

     B. The Magistrate Judge's Decision Not to Apply the "Substantial Relationship Test"
        Was Not Clearly Erroneous Nor Contrary to Law


                                               12
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 13 of 20 PageID #: 500




         Defendants next assert that even if the Magistrate Judge is determined to be

  correct in her conclusion that Hartford Insurance did not consent to McGuire Woods's

  representation of Defendants, she nonetheless erred in treating Hartford Insurance's lack

  of consent as dispositive of the disqualification question before the Court. Defendants

  argue that she should have instead applied the "substantial relationship test," originally

  articulated by the Seventh Circuit in the context of judging potential conflicts between

  current and former clients. LaSalle National Bank v. County of Lake, 703 F.2d 252, 255

  (7th Cir. 1983). The LaSalle Court provided the following framework for analyzing such

  disputes:

         First, the trial judge must make a factual reconstruction of the prior legal
         representation. Second, it must be determined whether it is reasonable to infer that
         the confidential information allegedly given would have been given to a lawyer
         representing a client in those matters. Third, it must be determined whether that
         information is relevant to the issues raised in the litigation pending against a
         former client.

         Id. In previously applying this test, our court in Gen-Cor, LLC v. Buckeye

  Corrugated, Inc. cautioned that "a finding of conflict is not automatically grounds for

  dismissal."111 F. Supp. 2d 1049, 1055, 2000 WL 1230415 (S.D. Ind. 2000). Defendants

  cite Gen-Cor to argue that the Magistrate Judge erred in determining that disqualification

  was required without applying the substantial relationship test.

         Defendants overlook the fact that Gen-Cor did not involve an attorney or firm

  representing a litigant who was directly adverse to a current client. Instead, the law firm

  whose representation was the target of the disqualification motion was representing a

  party litigating against a corporation whose parent company was one of the firm's clients.


                                               13
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 14 of 20 PageID #: 501




  Though the Court in Gen-Cor found that a conflict existed, 3 it ruled that disqualification

  was not warranted based on the substantial relationship test. That situation is unlike the

  one currently before us. The Gen-Cor Court did not address the situation of a law firm

  that was litigating directly against its current client, only against a corporate family

  member of the client. The decision in Gen-Cor simply did not encompass a broad rule.

         The other cases cited by Defendants are similarly unhelpful here. McClain v. T P

  Orthodontics, 2008 WL 181292, at *3 (N.D. Ind. Jan. 17, 2008) (concluding that no

  attorney-client relationship existed that warranted disqualification); Installation Software

  Techs., Inc. v. Wise Sols., Inc., 2004 WL 524829, at *7 (N.D. Ill. Mar. 5, 2004) (finding

  that disqualification of law firm representing plaintiff was not warranted where defendant

  was a subsidiary of a client belonging to the firm); SWS Fin. Fund A v. Salomon Bros.

  Inc., 790 F. Supp. 1392, 1402 (N.D. Ill. 1992) ("When disqualification is based on the

  adverse representation of a current client, rather than a former client, the court must look

  beyond the issue of 'substantial relatedness[.]'") Having thus directed us to no cases

  where the Court denied disqualification based on facts similar to those presented here,

  Defendants have fallen well short of creating a firm conviction in us that a mistake was

  made when the Magistrate Judge refrained from applying this test. This objection is also

  overruled.

      C. The Magistrate Judge Did Not Commit Clear Error in Dismissing Defendants'
         Standing Argument

  3
   We note that Gen-Cor was decided prior to the publishing of comment 34 to Rule 1.7, which,
  as stated previously, provides that "[a] lawyer who represents a corporation or other organization
  does not, by virtue of that representation, necessarily represent any constituent or affiliated
  organization, such as a parent or subsidiary."
                                                  14
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 15 of 20 PageID #: 502




         Finally, Defendants argue that the Magistrate Judge committed clear error when

  she refused to consider their position that Hartford Insurance is not the proper plaintiff in

  this lawsuit and thus lacks standing to bring these claims, which is the issue raised in a

  pending motion to dismiss. Defendants argue that if the purported proper plaintiff were

  substituted for Hartford Insurance, then any conflict issue with Hartford Insurance would

  be resolved.

         The Magistrate Judge's rejection of this argument was firmly grounded in the

  obvious: at this stage in the litigation, Hartford Insurance is the plaintiff to this lawsuit,

  and the Court cannot permit McGuire Woods to litigate that issue and thus proceed

  against its own client. Hartford Insurance's standing is beside the point in determining

  this conflict of interest issue. Arguing that the Magistrate Judge's decision in this regard

  was "contrary to law," Defendants nonetheless cite no cases supporting that position.

  Whatever authority Defendants believe the Magistrate Judge was in derogation of in

  rendering this decision has not been explained. The Magistrate Judge's conclusion that

  McGuire Woods cannot litigate against its own client, which it plainly seeks to do,

  clearly aligns with the prohibitions set out in the rules of professional conduct. 4

         Accordingly, we overrule this objection to the Magistrate Judge's Order.




  4
    Defendants also forecast that allowing the Magistrate Judge's Order to stand will encourage
  widespread gamesmanship whereby plaintiffs intentionally will enlist improper parties to join
  lawsuits in which they do not belong in order to disqualify their opponent's chosen counsel
  because of an attorney-client relationship between the improper party and counsel. This
  "concern" dies of its own weight and, in any event, we see no indication of such gamesmanship
  here.
                                                 15
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 16 of 20 PageID #: 503




     II.      Defendants' Objections to the Magistrate's Order Denying OneCIS's
              Motion for Disqualification

           Having upheld the Magistrate Judge's decision to disqualify McGuire Woods as

  defense counsel, we turn next to review Defendants' objections to her Order denying

  OneCIS's request to disqualify Greenberg Traurig from representing Hartford Insurance

  in this litigation.

     A. The Magistrate Judge's Finding that OneCIS Is Not Greenberg Traurig's Client is
        Not Clearly Erroneous; Indeed, It Is Correct

           Defendants first argue that the Magistrate Judge erroneously ignored evidence

  establishing that OneCIS is in fact a client of Greenberg Traurig. Specifically, Defendants

  assert that ample evidence supports a finding of this attorney-client relationship based on

  the sworn affidavit by the general counsel of Bureau Veritas's North America Operating

  Group stating that Bureau Veritas regards Greenberg Traurig as its legal counsel for

  export control matters for the entire Bureau Veritas corporate family. Defendants

  proffered a 2012 invoice, issued to Bureau Veritas, as well, reflecting three billing entries

  related to "J. Mondello," purportedly the then-President of OneCIS, for legal services

  consisting of "confer[ring] via telephone and email," "draft[ing] email memorandum,"

  and "correspond[ing] via email . . . regarding final analysis." [Dkt. 38-1, Exh. 1].

  Defendants argue that this evidence suffices to establish that the Greenberg Traurig law

  firm represents and advises OneCIS.

           Hartford Insurance challenges the accuracy of Defendants' claim that they have

  presented "overwhelming, uncontroverted evidence" of an attorney-client relationship,

  arguing further that the Magistrate Judge's conclusion was not erroneous in determining

                                               16
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 17 of 20 PageID #: 504




  that OneCIS is not Greenberg Traurig's client. We agree with Hartford Insurance's

  position, and the Magistrate Judge's as well.

         First, the single invoice for 5.5 hours of services performed nearly ten years ago

  falls shorts of creating a firm conviction that the Magistrate Judge's conclusion that no

  attorney-client relationship currently exists between OneCIS and Greenberg Traurig was

  an error. In addition to the age of this invoice, it does not establish that services were

  provided or billed to OneCIS.

         The only other evidence proffered by OneCIS is the affidavit of Bureau Veritas's

  general counsel, 5 who has testified that she believes that Greenberg Traurig serves as

  legal counsel for all of the Bureau Veritas companies with respect to export control

  matters. Though a party's subjective belief that it is retaining an attorney is one factor in

  determining whether an attorney-client relationship exists, such a belief by itself cannot

  unilaterally create or establish such a relationship. Matter of Anonymous, 655 N.E.2d 67,

  70 (Ind. 1995); see also Rosenbaum v. White, 692 F.3d 593, 601, 2012 WL 3517590 (7th

  Cir. 2012) (citing Douglas v. Monroe, 743 N.E.2d 1181, 1185-86 (Ind. App. Ct. 2001)

  ("A would-be client's unilateral belief cannot create an attorney client relationship.”).

  Instead, "there must be evidence of a consensual relationship, existing only after both the



  5
   In their Reply brief accompanying this objection, Defendants attempt to introduce additional
  evidence of the supposed attorney-client relationship that was not presented to the Magistrate
  Judge. It is well-established, in reviewing an objection to a Magistrate Judge's order, the Court
  will only consider the evidence that was submitted to the Magistrate Judge. See, e.g. Indianapolis
  Airport Auth. v. Travelers Prop. Cas. Co. of Am., 2015 WL 1013952, at *2 (S.D. Ind. Mar. 9,
  2015) ("[T]he Court must only consider arguments and evidence presented to the Magistrate
  Judge. Given that the Court is reviewing the Magistrate Judge's Order, reliance on arguments or
  evidence not presented to the Magistrate Judge is impermissible.").
                                                 17
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 18 of 20 PageID #: 505




  attorney and client have consented to its formation." Rosenbaum, 692 F.3d at 601

  (quoting Querrey & Harrow, Ltd. v. Transcon. Ins. Co., 861 N.E.2d 719, 724–25 (Ind.

  App. Ct. 2007)). No such evidence was ever presented to the Magistrate Judge.

         Accordingly, this objection is overruled.

     B. The Magistrate Judge Did Not Commit Clear Error in Holding that Greenberg
        Traurig's Representation of Bureau Veritas Did Not Extend to OneCIS

         Defendants' final objection is that the Magistrate Judge erroneously concluded that

  Greenberg Traurig does not represent OneCIS "by virtue of its ongoing representation of

  Bureau Veritas' family of companies[.]" In advancing this objection, Defendants invoke

  comment 34 to Rule 1.7, which provides:

         A lawyer who represents a corporation or other organization does not, by virtue of
         that representation, necessarily represent any constituent or affiliated organization,
         such as a parent or subsidiary . . . Thus, the lawyer for an organization is not
         barred from accepting representation adverse to an affiliate in an unrelated matter,
         unless the circumstances are such that the affiliate should also be considered a
         client of the lawyer, there is an understanding between the lawyer and the
         organizational client that the lawyer will avoid representation adverse to the
         client's affiliates, or the lawyer's obligations to either the organizational client or
         the new client are likely to limit materially the lawyer's representation of the other
         client.

         The Magistrate Judge determined that no circumstances exist here to warrant a

  departure from the general rule described in comment 34 that an attorney-client

  relationship between a law firm and one corporation within a corporate family is not

  imputed to other corporations within the family's structure. Defendants object to this

  ruling, specifically arguing that the Magistrate Judge should have recognized that the

  corporations within the Bureau Veritas family are so "interrelated" that the representation

  of one affiliate constitutes the representation of all affiliates. Defendants contend that the

                                                18
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 19 of 20 PageID #: 506




  Magistrate Judge committed clear error when she failed to apply a doctrine called the

  "corporate affiliate doctrine" to determine whether the attorney-client relationship

  between McGuire Woods and Bureau Veritas includes OneCIS. This doctrine "looks

  generally to the high degree of operational commonality and financial interdependency

  between two companies in determining whether they are one-and-the-same for purposes

  of finding a representational conflict." Keefe Commissary Network, LLC. v. Beazley Ins.

  Co., Inc., 2020 WL 4673782, at *4 (E.D. Mo. Aug. 12, 2020) (internal quotations

  omitted).

         Our research fails to disclose any instances in any court in Indiana where this

  doctrine was applied. Defendants' entire argument hinges, in fact, on non-binding cases

  from outside our jurisdiction. Defendants have been unable to direct us to a single case

  from a federal or state court in Indiana adopting or applying the corporate affiliate

  doctrine. Accordingly, we are from being persuaded that the Magistrate Judge's dismissal

  of this argument was contrary to law.

         The objection is overruled.

                                       CONCLUSION

         Defendants' Motions for Reply, [Dkt. 46, 47], and Plaintiff's Motions for Surreply,

  [Dkt. 48, 49], are granted. Defendants' Objections, [Dkt. 42, 43], to the Magistrate

  Judge's Orders, [Dkt. 39, 40], are overruled.

         IT IS SO ORDERED.


        Date:        12/16/2020                      _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                               19     Southern District of Indiana
Case 4:20-cv-00117-SEB-DML Document 50 Filed 12/16/20 Page 20 of 20 PageID #: 507




  Distribution:

  Robert H. Bernstein
  GREENBERG TRAURIG LLP
  bernsteinrob@gtlaw.com

  Jackie R. Clowers
  APPLEGATE FIFER PULLIAM
  jclowers@afpfirm.com

  Stephanie Lauren Grass
  PAGANELLI LAW GROUP
  stephanie@paganelligroup.com

  Yasser A. Madriz
  MCGUIRE WOODS LLP
  ymadriz@mcguirewoods.com

  Meghaan C. Madriz
  MCGUIRE WOODS LLP
  mmadriz@mcguirewoods.com

  A. Wolfgang McGavran
  MCGUIRE WOODS LLP
  wmcgavran@mcguirewoods.com

  Fred Anthony Paganelli
  PAGANELLI LAW GROUP
  tony@tonypaganelli.com

  Michael J. Slocum
  GREENBERG TRAURIG LLP
  slocumm@gtlaw.com




                                       20
